RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0112-20T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

G.E.P.,

     Defendant-Appellant.
_______________________

                   Argued January 13, 2021 – Decided February 2, 2021

                   Before Judges Accurso and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Indictment No. 11-02-0138.

                   Anne M. Collart argued the cause for appellant
                   (Gibbons P.C., attorneys; Lawrence S. Lustberg and
                   Anne M. Collart, on the briefs).

                   Paula Jordao, Special Deputy Attorney General/Acting
                   Chief Assistant Prosecutor, argued the cause for
                   respondent (Robert J. Carroll, Acting Morris County
                   Prosecutor, attorney; John McNamara, Jr., of counsel
                   and on the brief).

PER CURIAM
      Defendant G.E.P. appeals from an order denying his Rule 3:21-10(b)(2)

motion to amend the aggregate thirty-year prison sentence imposed for his

convictions for six counts of first-degree aggravated sexual assault, N.J.S.A.

2C:14-2(a)(1), and seven counts of second-degree aggravated sexual assault,

N.J.S.A. 2C:14-2(b).1 Defendant requested an amendment of his sentence—

release from custody—because prison presents a heightened risk for contracting

the COVID-19 virus, and because his medical conditions—including cardiac

issues and other ailments—present an increased "risk of serious illness or death"

if he contracts the virus.2 In a thorough and well-reasoned written decision,

Judge Stephen J. Taylor denied defendant's motion. We affirm.




1
  We use initials to preserve the confidentiality of these proceedings. See R.
1:38-3(c)(9) and (12).
2
    We describe the relief sought in defendant's motion based on the court's
decision and the briefs on appeal. The record on appeal does not include th e
notice of motion filed with the court, and neither the briefs on appeal nor
defendant's appendix identify the precise record that was presented to the motion
court. We note that the court's written decision denying defendant's motion
refers to "voluminous 'Inmate Progress Notes Reports'" and a "supplemental
filing" by the State detailing steps taken by the New Jersey Department of
Corrections to control the spread of the COVID-19 virus, but none of these
documents is included in the record on appeal. See generally R. 2:6-1(a)(1)(B)
and (I) (requiring that the record on appeal include "all docket entries in the
proceedings" before the trial court and "such other parts of the record . . . as are
essential to the proper consideration of the issues").
                                                                            A-0112-20T4
                                         2
      Following his July 2015 convictions, the court remanded defendant to

custody and sentenced him to an aggregate thirty-year custodial term. 3 Four

years later, we reversed defendant's conviction and remanded for a new trial,

State v. G.E.P., 458 N.J. Super. 436, 465 (App. Div. 2019), and defendant was

released on bail. The following year, the Supreme Court reinstated defendant's

convictions and sentence, State v. G.E.P., 243 N.J. 362, 393 (2020), and

defendant was ordered to return to custody.

      Prior to his return to custody, defendant moved under Rule 3:21-10(b)(2)

to amend his sentence to permit his release from the remaining custodial portion

of his sentence.    He also claimed the court had the inherent authority

independent of the Rule to modify his sentence to allow for home confinement

with restrictions. Defendant asserted the requested relief was warranted because

he had aortic valve replacement surgery prior to his 2015 trial; he has a

permanent pacemaker; and he suffers from a mild thoracic aneurysm,

hypertension, hyperlipidemia, and carotid stenosis. He claimed that due to his

medical conditions and age—sixty-three—and the heightened risk of exposure




3
  Defendant is not subject to the requirements of the No Early Release Act,
N.J.S.A. 2C:43-7.2. He was convicted of crimes committed prior to the statute's
enactment in 1997. See L. 1997, c. 117.
                                                                        A-0112-20T4
                                       3
to the COVID-19 virus under the conditions in prison, his incarceration "could

prove life-threatening."

      After hearing argument, Judge Taylor entered an order denying the motion

and, in a comprehensive written opinion, made detailed findings of fact and

conclusions of law supporting his decision. The court ordered that defendant

return to custody on August 28, 2020, and it subsequently denied defendant's

motion for a stay of the order. We denied defendant's application to file an

emergent motion challenging the denial of the stay. This appeal from the order

denying defendant's motion for an amendment of his sentence followed.

      Defendant presents the following arguments for our consideration:

            POINT I

            THE   TRIAL    COURT      FUNDAMENTALLY
            MISUNDERSTOOD AND MISAPPLIED THE
            SUPREME COURT'S DECISION [IN THE MATTER
            OF THE] REQUEST TO MODIFY PRISON
            SENTENCES, 242 N.J. 357 (2020), AS WELL AS
            OTHER GOVERNING PRECEDENT, IN DENYING
            [DEFENDANT'S] RULE 3:21-10[(b)](2) MOTION.

            A. The trial court ignored the "amplified" risk
            presented by the novel coronavirus to individuals with
            underlying conditions in the prison setting that
            underpins Request to Modify Prison Sentences.

            B. The trial court failed to meaningfully consider all of
            the Priester factors and ignored the requirement in
            Wright to examine whether continued confinement

                                                                        A-0112-20T4
                                       4
            would exacerbate or hasten the progression of his
            disease.

            C. The trial court's dismissal of [defendant's] proffered
            evidence of rehabilitation contravenes the legal
            requirement that such post-offense conduct be taken
            into consideration when evaluating a defendant's
            sentence.

            POINT II

            THE TRIAL COURT WAS INCORRECT IN
            HOLDING THAT IT LACKED THE AUTHORITY
            TO POSTPONE [DEFENDANT'S] SURRENDER IN
            ORDER TO ASSURE HIS SAFETY.

      Rule 3:21-10(b)(2) provides for the grant of "extraordinary relief"—

release from "a custodial sentence . . . because of illness or infirmity of the

defendant." In the Matter of the Request to Modify Prison Sentences, 242 N.J.

357, 378 (2020) (first quoting State v. Priester, 99 N.J. 123, 135 (1985); and

then quoting Rule 3:21-10(b)(2)).      A motion for relief under the Rule "is

committed to the sound discretion of the court." Priester, 99 N.J. at 135.

      "The predicate for relief under the Rule is proof of the serious nature of

the defendant's illness and the deleterious effect of incarceration on the

prisoner's health." Ibid. A defendant seeking relief under the Rule must also

establish the medical services that are "unavailable at the prison would be not

only beneficial[,] . . . but are essential to prevent further deterioration in [the


                                                                           A-0112-20T4
                                        5
defendant's] health." Ibid. A defendant must further demonstrate "changed

circumstances in his [or her] health . . . since the time of the original sentence."

Id. at 136.

      In deciding a motion under the Rule, a court must consider and balance

the factors established by the Court in Priester and reaffirmed in Request to

Modify Prison Sentences, 242 N.J. at 378-79, including the "nature and severity

of the crime, the severity of the sentence, the criminal record of the defendant,

the risk to the public if the defendant is released, and the defendant 's role in

bringing about his [or her] current state of health," Priester, 99 N.J. at 137. We

will not reverse a decision denying relief under Rule 3:21-10(b)(2) unless it is

shown to be a mistaken exercise of discretion. Ibid.

      We discern no abuse of discretion in Judge Taylor's consideration and

weighing of the Priester factors, and we affirm substantially for the reasons set

forth in his detailed written decision. In the first instance, the judge recognized

the COVID-19 pandemic constitutes a change in circumstances permitting an

inmate with serious medical issues to apply for relief under Rule 3:21-10(b)(2).

See Request to Modify Prison Sentences, 242 N.J. at 379 (explaining the

COVID-19 pandemic "amounts to a change in circumstances under" Rule 3:21-

10(b)(2)).


                                                                            A-0112-20T4
                                         6
      Judge Taylor also made findings concerning the illness and infirmity

defendant relied on to support his request for relief. The court found defendant

"has a 'past medical history of an aortic valve replacement that appears to be

degenerating,'" and defendant has "a mild thoracic aneurysm, [a] permanent

pacemaker for heart block, HTN, hyperlipidemia, and carotid stenosis."4 Judge

Taylor noted, however, that the doctor who reported defendant suffered from

those conditions also stated defendant was "asymptomatic." Based on a report

from a second doctor who had seen defendant on one occasion eleven months

prior to the filing of the motion, Judge Taylor also found it was necessary to

check defendant's pacemaker—which was implanted in 2017—every thirteen

weeks unless there was a problem, but that defendant "has not presented such a

problem."

      The court found defendant did not present any evidence his incarceration

prior to his release in 2019 had a deleterious effect on his health. The court also

found defendant's doctors did not report any problems with the pacemaker and

that there was no evidence the New Jersey Department of Corrections was

incapable of providing the medical services necessary to monitor the operation



4
  "HTN" is not described or defined in the doctor's letter or report or in the
court's opinion.
                                                                           A-0112-20T4
                                        7
of the pacemaker. Judge Taylor rejected defendant's claim that his "serious and

deteriorating heart condition requires intensive medical supervision," noting the

doctors' reports submitted in support of the motion did not support the claim.

Judge Taylor explained that although the evidence established defendant

required medical care, the record lacked any evidence "that immediate

intervention is necessary or that medical services at the prison, or outside

hospitals contracted with the Department of Corrections, are unable to

sufficiently address" defendant's medical issues. The court found defendant

failed to demonstrate that his "heart condition alone" warranted the requested

amendment of his sentence—release from custody.

      On appeal, defendant argues the court erred by analyzing defendant's

medical conditions under the Priester factors because it failed to properly

consider the amplified risk COVID-19 presents to individuals with underlying

conditions. The argument ignores that defendant argued before the motion court

that his various medical conditions alone were so dire that he was entitled to

relief under Rule 3:21-10(b)(2). Thus, the court's opinion properly addressed

that specific claim without regard to the increased risks presented by the

pandemic because defendant argued, at least in part, that his medical conditions

alone, without regard to COVID-19, required an amendment of his sentence


                                                                         A-0112-20T4
                                       8
permitting his release from custody. Defendant does not challenge the court's

rejection of that claim, and we need not address it further. See Jefferson Loan

Co. v. Session, 397 N.J. Super. 520, 525 n.4 (App. Div. 2008) (noting that an

issue not briefed on appeal is deemed waived).

      Defendant argues the court failed to address the risks to his health posed

by his incarceration during the pandemic. He contends Judge Taylor did not

consider the amplified risks COVID-19 poses to inmates in a prison setting, and

that the judge incorrectly analyzed defendant's medical conditions in isolation.

See Request to Modify Prison Sentences, 242 N.J. at 370 (noting "the risks

COVID-19 poses . . . are amplified in jail settings"). The argument finds no

support in the record.

      Judge Taylor found that a report submitted by one of defendant's doctors,

and the guidelines from the Center for Disease Control, support defendant's

argument that "his serious heart condition renders him more susceptible to

serious complications should he contract COVID-19." The court, however,

rejected defendant's claim that it was "extremely likely" he would contract the

virus in prison, noting defendant's doctor reported that defendant "is not at an

increased risk of contracting COVID-19" due to his existing medical issues. In

addition, the court detailed the Department of Corrections' implementation of


                                                                        A-0112-20T4
                                       9
"significant mitigation tactics and universal testing of staff and inmates to

control the spread of COVID-19 in State prisons."5

      Contrary to defendant's contention, Judge Taylor did not ignore the

amplified risks of complications defendant faces as a result of COVID-19 in a

prison setting. As required by the Court in Request to Modify Prison Sentences,

242 N.J. at 378-79, Judge Taylor applied and weighed the Priester factors, and

he determined the amplified risks posed by COVID-19 in a prison setting are in

part outweighed by the actions taken by the Department of Corrections to

mitigate each inmate's risk of contracting the virus.    The court found the

evidence undermined defendant's claim his medical conditions made him more

susceptible to contracting COVID-19, and that defendant's "generalized fear of

contracting an illness [was] not enough" to warrant relief under Rule 3:21-

10(b)(2). Id. at 379. We find no error in the court's weighing of the amplified

risk of complications presented by the virus against the Department of

Corrections' actions to mitigate those risks in our State prisons. The court's

findings are supported by the evidence.


5
   At oral argument on the appeal, defendant's counsel explained that it is
anticipated defendant will receive the COVID-19 vaccine within a few weeks as
part of the State's COVID-19 mitigation plan. That fact was not before the
motion court and we do not consider it in our determination of defendant's
appeal.
                                                                       A-0112-20T4
                                     10
      Moreover, the court's analysis of the Priester factors did not end with its

findings concerning the risks posed by COVID-19 and the Department of

Corrections' substantial efforts to mitigate those risks. As required by the Court

in Request to Modify Prison Sentences, 242 N.J. at 378-79, Judge Taylor further

considered and balanced the other Priester factors, including "the nature and

severity of the crime, the severity of the sentence, the criminal record of the

defendant, the risk to the public if the defendant is released, and the defendant's

role in bringing about his current state of health," Priester, 99 N.J. at 137.

      The court made detailed findings concerning those factors and concluded

that even if defendant satisfied the Priester standard of establishing he suffered

from a serious illness and that continued incarceration would have a deleterious

effect on his health, the remaining factors weighed against his request for a

release from custody. More particularly, the court explained that defendant was

convicted of numerous counts of first-degree aggravated sexual assault and

second-degree sexual assault on the victim. The assaults began when the victim

was eight years old, continued over a significant period until she was fifteen or

sixteen, and occurred while defendant served as a guardian to the victim.

      In addition to the heinousness and severity of defendant's long-term

victimization of the child, the court further noted the severity of the sentence


                                                                            A-0112-20T4
                                        11
weighed heavily against his release. Defendant received an aggregate thirty-

year custodial term that included consecutive sentences, but he had served on ly

three years and eight months prior to the filing of his Rule 3:21-10(b)(2) motion

for release from custody. Judge Taylor also noted defendant was three years

away from his first eligibility for parole.

      The court considered the risk to the public if defendant is released , and

also that defendant had been released on bail for about a year following the

reversal of his conviction. Judge Taylor rejected defendant's claim he did not

pose a risk to the public because his crimes had been committed many years

earlier.

      The court noted that during a recorded 2009 telephone call with the victim,

defendant said he still "revel[ed]" in his sexual interactions with her. Defendant

told the victim, "It's awful how much I miss it"; "I look at it with a joy"; "I look

at it as one of the best things in my life"; and "I really do feel like it was an

amazing gift." Defendant also told the victim that his sexual experiences with

her, which began when she was eight years old, were "like the best chocolate ice

cream in the world, and you'll never find another flavor quite like that, you

know? That's how I feel about it."




                                                                            A-0112-20T4
                                        12
      Judge Taylor found that the statements "were made in 2009, significantly

after the underlying incidents" of sexual assault, and that they did not

demonstrate any remorse or regret. The court also observed that defendant had

not received any sex offender specific therapy as recommended by the Adult

Diagnostic and Treatment Center (ADTC) when he was sentenced. 6 The court

concluded that although defendant had no other criminal record, the nature of

his offenses, his joy and revel in the crimes, and his lack of recommended sex

offender specific therapy rendered defendant a significant risk to the safety of

the community if his custodial sentence was amended to permit his release.




6
    We reject defendant's claim the court did not consider his efforts at
rehabilitation when it considered the Rule 3:21-10(b)(2) motion. Judge Taylor
directly addressed the issue of defendant's rehabilitation by finding defendant
failed to participate in sex offender specific training as recommended by the
ADTC. Defendant asserts the court failed to consider that he did not commit
offenses while released on bail following the reversal of his conviction and that
he attended religious classes while incarcerated. He claims those facts
evidenced his rehabilitation. The evidence in the record concerning the religious
classes consists only of a list of seven "religious" workshops and study
"sessions" defendant attended during almost four years of incarceration. There
is no evidence concerning the content of the sessions or whether his participation
in those sessions may have aided his purported rehabilitation. Additionally, in
his weighing of the Priester factors, Judge Taylor did consider that defendant
had no other criminal record and that he had not committed any offenses while
on bail. As noted, however, the court determined that a weighing of the Priester
factors did not permit an amendment of defendant's sentence to permit his
release from custody.
                                                                          A-0112-20T4
                                       13
      We find no error in the court's determination. Defendant committed very

serious sexual offenses over a long period of time against a young child over

whom he served as a guardian. His statements to the victim, long after the

crimes were committed, demonstrate that defendant fails to recognize or

understand that what he perceives as a "joy" and a "gift," and what he views "as

one of the best things in [his] life," actually constituted a long and unrelenting

course of aggravated sexual assault on a young child.

      Judge Taylor placed great weight on defendant's threat to the community

in his balancing of the Priester factors. The court's findings concerning the

severity of defendant's crimes and sentence, and the risk defendant poses to the

safety of the community if released, are supported by the evidence. The findings

also support Judge Taylor's well-reasoned balancing of the Priester factors. The

court provided a rational explanation for its findings and determination, did not

depart from any established policies or legal principles, and did not rest its

decision on an impermissible basis. See United States v. Scurry, 193 N.J. 492,

504 (2008) (finding a court abuses its discretion when its "decision [is] made

without a rational explanation, inexplicably depart[s] from established policies,

or rest[s] on an impermissible basis" (quoting Flagg v. Essex Cnty. Prosecutor,

171 N.J. 561, 571 (2002))). We find no basis to conclude Judge Taylor abused


                                                                          A-0112-20T4
                                       14
his discretion in denying defendant's motion to amend his sentence under Rule

3:21-10(b)(2).

      Defendant also contends the court erred by finding that, independent of

Rule 3:21-10(b)(2), it lacked the inherent authority to fashion a remedy, such as

a modification of defendant's sentence to permit home confinement or a medical

furlough, based on the circumstances presented. We need not explore the extent

of a court's authority to fashion a remedy for an inmate who suffers from an

illness or infirmity because defendant's argument is founded on a

misinterpretation of the court's opinion.

      The court's statement that it lacked the authority to delay continuation of

defendant's custodial sentence was made in the context of its finding that

defendant's motion sought what was tantamount to the medical furlough granted

by the court in State v. Boone, 262 N.J. Super. 220, 222-24 (Law Div. 1992).

Judge Taylor simply found he lacked the authority to grant the type of medical

furlough awarded in Boone under the circumstances presented by defendant's

application because, unlike the defendant in Boone, defendant is not suffering

from a life threatening illness the treatment for which is available only in an out-

of-state medical facility. Cf. id. at 222. As Judge Taylor correctly observed,

the Court in Request to Modify Prison Sentences explained that Boone "does


                                                                            A-0112-20T4
                                        15
not afford a basis for a broad-based judicial furlough process." 242 N.J. at 378.

We agree with Judge Taylor that defendant's application does not present

circumstances similar to those presented by the defendant in Boone, and, for the

reasons set forth in the court's written opinion, defendant is not entitled to the

extraordinary relief he requests.      See Boone, 262 N.J. Super. at 223-24

(explaining the grant of a "judicial furlough" as an exercise of a court's "inherent

authority to act to preserve life" is a "power [that] should be sparingly utilized

in the very rarest of cases").

      Defendant's remaining arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                            A-0112-20T4
                                        16